DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The abstract of the disclosure is objected to because “amachine” should be corrected to “a machine”.  Correction is required.  See MPEP § 608.01(b).

3.	A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
	Specifically, the specification as filed is replete with improper grammar and syntax issues such as those underlined below with some corrections provided for the first few:

    PNG
    media_image1.png
    543
    622
    media_image1.png
    Greyscale


	Page 3:

    PNG
    media_image2.png
    207
    702
    media_image2.png
    Greyscale

The above identified grammar and syntax issues is not exhaustive- Applicant is required to review the entire specification and make corrections where necessary such that it is in proper idiomatic English.
	Appropriate correction is required.

Examiner Comment
4.	The amendments to the claims as filed on 1/18/2021 do not include language found verbatim in the specification; however, the Examiner finds the limitation supported by at least the Examples.  For example, Example 1 of the instant disclosure has the following tensile strength values (kgf/cm2) for each of the entities:

    PNG
    media_image3.png
    141
    407
    media_image3.png
    Greyscale

Thus, the disclosure supports the amendment of, “…a tensile strength of each of the first porous substrate, the second porous substrate, and the third porous substrate of the separator in a 

Claim Rejections - 35 USC § 103
5.	The rejection of claims 1-5 and 10-14 under 35 U.S.C. 103 as being unpatentable over Byung et al. (US 2013/0216891) in view of Halmo et al. (US 2014/0079980) is withdrawn in view of the amendments filed.  All rejections pending from this are also withdrawn.

6.	Claims 1-5, 7-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al. (US 2009/0291355) in view of Shi et al. (US 2014/0272533) and Sasaki (US 2015/0132643).
Regarding claims 1 and 10, Baba teaches a lithium ion battery (P1, full disclosure), comprising:
an electrolyte (P25, 66, 76); and
an electrode assembly (P6, 25, 36, 73-80), wherein the electrode assembly comprises: 
a positive electrode (P6, 25, 46-47, 74); 
a negative electrode (P6, 25, 49-53, 75); and 
a separator (P6, 25, 77-78, 96), 
wherein the separator comprises a layered separator of PP (polypropylene)/ PE (polyethylene)/ PP (polypropylene) (“PP/PE/PP”) (P96) (i.e., “a first porous substrate; a second porous substrate; and a third porous substrate; wherein the second porous substrate is arranged between the first porous substrate and the third porous substrate, wherein the “second porous substrate comprises polyethylene and the first and third porous substrate respectively comprise polypropylene”),

Baba fails to teach that the tensile strength of each of the PP/PE/PP (“first porous substrate, second porous substrate, and third porous substrate”) of the separator in a machine direction is greater than a tensile strength of the separator in a transverse direction as claimed.  In the same field of endeavor, Shi teaches a multilayer hybrid battery separator for a lithium ion battery, wherein the separator is a trilayer separator of PP/PE/PP (P18, 31) specifically comprising:
DP-PP (dry process polypropylene) layer (“a first porous substrate”) (P4, 7, 19; Fig. 1);
WP-PE layer (wet process polyethylene) layer (“a second porous substrate) (P5, 7, 20; Fig. 2);
DP-PP layer (dry process polypropylene) layer (“a third porous substrate”) (P4, 7, 19; Fig. 1);
wherein the WP-PE layer (“second porous substrate”) is arranged between the DP-PP layer (“first porous substrate”) and the DP-PP layer (“third porous substrate”), and a tensile strength of each of the DP-PP (“first porous substrate”), the WP-PE (“second porous substrate”), and the DP-PP (“third porous substrate”) of the separator in a machine direction is greater than a tensile strength of the separator in a transverse direction (Examples 3 and 4, summarized below):

    PNG
    media_image4.png
    323
    519
    media_image4.png
    Greyscale

wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (“at least one of polyethylene and atactic polypropylene”) (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  
Shi teaches the separator membrane achieved produces a superior performance separator membrane with balanced MD and TD tensile strength, high overall tensile strength, high puncture strength, good oxidation resistance, and a shutdown function (P7), with the combination of a dry process PP membrane and a wet process PE membrane in the trilayer configuration producing a separator membrane which maintains a sustained level of electrical resistance at high temperature resulting in an improvement in battery safety at high operating temperatures (P34).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the trilayer PP/PE/PP separator membrane with the above features of Shi for the trilayer PP/PE/PP of Baba given Shi teaches the separator membranes achieved produce a superior performance separator membrane with balanced MD  2143, Exemplary Rationale B).  
Additionally, the courts have held the following (MPEP § 2144.07):
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Thus, the finding of a prima facie obviousness determination in terms of the selection of the known trilayer separator of Shi for the trilayre of Baba is also apparent given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP § 2144.07).
Neither Baba nor Shi explicitly teach the use of isotactic polypropylene (each simply recites that polypropylene is utilized (Baba:  P96; Shi:  P22, 31).   In the same field of endeavor, Sasaki teaches analogous art of a lithium ion secondary battery and polyolefin-based separator and that when polypropylene is utilized, the stereoregularity (i.e., tacticity) is not particularly limited, and isotactic, syndiotactic, and atatic polymers can be used, wherein in terms of inexpensiveness, it is desirable to use isotactic polypropylene (P148).

Additionally, as noted in the case law cited above of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  Thus, likewise, the selection of a known form of polypropylene to make a separator made of polypropylene is held to be obvious (MPEP § 2144.07).
Regarding claims 2 and 11, Baba as modified by Shi teaches wherein the tensile strength of the separator in examples 3 and 4 is 1735 kgf/cm2 and 1528 kgf/cm2, respectively (i.e., “1000 kgf/cm2-3000 kgf/cm2”).  
Regarding claims 3 and 12, Baba as modified by Shi teaches wherein the tensile strength of the separator in the transverse direction is 683 kgf/cm2 and 792 kgf/cm2, respectively.  The values are not in the range claimed of 20 kgf/cm2-400 kgf/cm2; however, the difference could be due to the method of testing the tensile strength (Applicant does not define how these values are measured), wherein different methods of testing tensile strength result in different values.  
Furthermore, it has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Accordingly, a prima facie rejection is properly established given the closeness of the values of Shi to the range claimed, especially given that the testing method is not disclose by Applicant.
Regarding claims 4 and 13, Baba as modified by Shi teaches wherein the wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  Polypropylene has an intrinsic melting point of 160 °C such that the first and third porous substrates intrinsically have a melting point of 160 °C (a value within the ranges claimed), and the melting point of polyethylene is intrinsically 115-135 °C (a range entirely within the claimed range of 110-150 °C).  
Regarding claims 5 and 14, Baba as modified by Shi teaches that each of the layers/substrates of the separator is porous (P4, 5, 7, 19, 20; Fig. 1 & 2), but fails to disclose the separator has a porosity of  25% to 70% as claimed.  Baba teaches the criticality of the porosity of the separator in that porosity is related to both the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) (P159).  Baba further teaches examples of porosity values of the separator utilized that are appropriate for achieving a balance of the above functions (e.g., 41%, 52%, 50% - P168, 174, 191, 210, 226, etc.).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable value or range for the porosity of the separator of Shi in order to balance the features of the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) as taught by Baba (P159).  The discovery of an optimum value of a known result effective variable, without producing any In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 7 and 16, Baba teaches wherein the separator further comprises a porous layer arranged on at least one surface of the separator (abstract; P34).
Regarding claims 8 and 17, Baba teaches wherein the porous layer comprises a binder and an inorganic particle (P40), the binder is selected from polyimide (P40-45).
Regarding claims 9 and 18, Baba teaches wherein the inorganic particle is selected from one or more of alumina, titania (“titanium oxide”), or zirconia (“zirconium oxide”) (P40-45).  

7.	Claims 1-5, 7-14, and 16-18 are (alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2014/0272533) in view of Baba et al. (US 2009/0291355) and Sasaki (US 2015/0132643).
Regarding claims 1 and 10, Shi teaches a multilayer hybrid battery separator for a lithium ion battery, wherein the separator is a trilayer separator of PP/PE/PP (P18, 31) specifically comprising:
DP-PP (dry process polypropylene) layer (“a first porous substrate”) (P4, 7, 19; Fig. 1);
WP-PE layer (wet process polyethylene) layer (“a second porous substrate) (P5, 7, 20; Fig. 2);
DP-PP layer (dry process polypropylene) layer (“a third porous substrate”) (P4, 7, 19; Fig. 1);
wherein the WP-PE layer (“second porous substrate”) is arranged between the DP-PP layer (“first porous substrate”) and the DP-PP layer (“third porous substrate”), and a tensile strength of each of the DP-PP (“first porous substrate”), the WP-PE (“second porous substrate”), and the DP-PP (“third porous substrate”) of the separator in a machine direction is greater than a tensile strength of the separator in a transverse direction (Examples 3 and 4, summarized below):

    PNG
    media_image4.png
    323
    519
    media_image4.png
    Greyscale

wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (“at least one of polyethylene and atactic polypropylene”) (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  
Shi teaches the multilayered separator is for a lithium ion secondary battery (abstract; full disclosure), but does not explicitly teach the structure thereof or that the lithium ion battery is of a wound structure with the machine direction referring to the wound direction of the electrode assembly as claimed.  It is noted that all of the structure of an electrolyte, an electrode assembly comprising a positive electrode, a negative electrode, and a separator inserted between the electrodes is standard and intrinsic structure to any lithium ion battery.  Furthermore, the machine direction referring to the wound direction of the electrode assembly and the transvere direction referring to a direction perpendicular to the machine direction is also the standard way of winding a separator in wound assembly, wherein the claimed configuration and MD direction are specifically taught by Baba, Baba teaching a lithium ion battery (P1, full disclosure), comprising:

an electrode assembly (P6, 25, 36, 73-80), wherein the electrode assembly comprises: 
a positive electrode (P6, 25, 46-47, 74); 
a negative electrode (P6, 25, 49-53, 75); and 
a separator (P6, 25, 77-78, 96), 
wherein the separator comprises a layered separator of PP (polypropylene)/PE (polyethylene/ PP (Polypropylene) (“PP/PE/PP”) (P96) (i.e., “a first porous substrate; a second porous substrate; and a third porous substrate; wherein the second porous substrate is arranged between the first porous substrate and the third porous substrate, wherein the “second porous substrate comprises polyethylene and the first and third porous substrate respectively comprise polypropylene”),
wherein the separator is inserted between the positive electrode and the negative electrode (P6, 25, 79-80), the electrode assembly of the lithium ion battery is of wound structure (P36, 79), wherein the separator has a machine direction (MD) and a transverse direction (transverse direction: cross direction) because of the manufacturing process (P99), and wherein when winding a sheet-shaped electrode assembly, a longitudinal direction of the separator corresponds to MD, while the width direction corresponds to TD (P99) (i.e., “wherein the machine direction refers to the wound direction of the electrode assembly and the transverse direction refers to a direction perpendicular to the machine direction”).   
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to implement the separator of Shi, explicitly taught as a separator for a lithium ion battery, in the known configuration of a lithium ion battery as taught by Baba including in a wound structure and such that the machine direction refers to the wound  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Neither Baba nor Shi explicitly teach the use of isotactic polypropylene (each simply recites that polypropylene is utilized (Baba:  P96; Shi:  P22, 31).   In the same field of endeavor, Sasaki teaches analogous art of a lithium ion secondary battery and polyolefin-based separator and that when polypropylene is utilized, the stereoregularity (i.e., tacticity) is not particularly limited, and isotactic, syndiotactic, and atatic polymers can be used, wherein in terms of inexpensiveness, it is desirable to use isotactic polypropylene (P148).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select isotactic polypropylene as the specific type of polypropylene on the basis of cost as taught by Sasaki (P148).
Additionally, as noted in the case law cited above of In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), the selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious.  Thus, likewise, the selection of a known  2144.07).
Regarding claims 2 and 11, Shi teaches wherein the tensile strength of the separator in examples 3 and 4 is 1735 kgf/cm2 and 1528 kgf/cm2, respectively (i.e., “1000 kgf/cm2-3000 kgf/cm2”).  
Regarding claims 3 and 12,  Shi teaches wherein the tensile strength of the separator in the transverse direction is 683 kgf/cm2 and 792 kgf/cm2, respectively.  The values are not in the range claimed of 20 kgf/cm2-400 kgf/cm2; however, the difference could be due to the method of testing (Applicant does not define how these values are measured), wherein different methods of testing tensile strength result in different values.  
Furthermore, it has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Accordingly, a prima facie rejection is properly established given the closeness of the values of Shi to the range claimed, especially in view of the fact that the method of measuring is not detailed by Applicant.
Regarding claims 4 and 13, Shi teaches wherein the wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  Polypropylene has an intrinsic melting point of 160 °C such that the first and third porous substrates intrinsically have a melting point of 160 °C (a value within the ranges claimed), and the melting point of polyethylene is intrinsically 115-135 °C (a range entirely within the claimed range of 110-150 °C).  
Regarding claims 5 and 14, Shi teaches that each of the layers/substrates of the separator is porous (P4, 5, 7, 19, 20; Fig. 1 & 2), but fails to disclose the separator has a porosity of  25% to 70% as claimed.  Baba teaches the criticality of the porosity of the separator in that porosity is related to both the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) (P159).  Baba further teaches examples of porosity values of the separator utilized that are appropriate for achieving a balance of the above functions (e.g., 41%, 52%, 50% - P168, 174, 191, 210, 226, etc.).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable value or range for the porosity of the separator of Shi in order to balance the features of the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) as taught by Baba (P159).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 7 and 16, Shi fails to disclose the separator further comprises a porous layer arranged on at least one surface of the separator.  Baba teaches a porous layer arranged on at least one surface of the separator (abstract; P34), wherein the porous layer has a non-aqueous electrolyte permeability higher than that in the transverse direction (TD) of the separator and the benefit thereof (see also P27-29):

    PNG
    media_image5.png
    401
    421
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a porous layer arranged on at least one surface of the separator of Shi given Baba teaches the technique is known in the art (abstract; P34) and provides the predictable and beneficial results as detailed above (P26-29).
Regarding claims 8 and 17, Shi as modified by Baba teaches wherein the porous layer comprises a binder and an inorganic particle (P40), the binder is selected from polyimide (P40-45).
Regarding claims 9 and 18, Shi as modified by Baba teaches wherein the inorganic particle is selected from one or more of alumina, titania (“titanium oxide”), or zirconia (“zirconium oxide”) (P40-45).  

8.	Claims 1-4 and 10-13 are (alternatively) rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2014/0272533) as evidenced by Kawasoe et al. (US 2010/0136410).
Regarding claims 1 and 10, Shi teaches a multilayer hybrid battery separator for a lithium ion battery, wherein the separator is a trilayer separator of PP/PE/PP (P18, 31) specifically comprising:
DP-PP (dry process polypropylene) layer (“a first porous substrate”) (P4, 7, 19; Fig. 1);
WP-PE layer (wet process polyethylene) layer (“a second porous substrate) (P5, 7, 20; Fig. 2);
DP-PP layer (dry process polypropylene) layer (“a third porous substrate”) (P4, 7, 19; Fig. 1);
wherein the WP-PE layer (“second porous substrate”) is arranged between the DP-PP layer (“first porous substrate”) and the DP-PP layer (“third porous substrate”), and a tensile strength of each of the DP-PP (“first porous substrate”), the WP-PE (“second porous substrate”), and the DP-PP (“third porous substrate”) of the separator in a machine direction is greater than a tensile strength of the separator in a transverse direction (Examples 3 and 4, summarized below):

    PNG
    media_image4.png
    323
    519
    media_image4.png
    Greyscale

wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (“at least one of polyethylene and atactic polypropylene”) (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  

The MD refers to the longitudinal direction of the separator in continuous film production process and of the wound battery, and it is the abbreviation of a Machine Direction.  On the other hand, the TD refers to a direction perpendicular to the MD and the width 
direction of the separator, and it is the abbreviation of a Traverse Direction. 

Accordingly, the implementation of the specific separator of Shi in its stated intended structure of a lithium ion battery with the necessarily present components of an electrolyte and an electrode assembly comprising a positive electrode, a negative electrode, and the separator inserted between is prima facie obvious, as is the design choice to provide the electrode assembly as a wound assembly versus a stacked assembly, and the design choice to wind the separator in the standard way such that the MD direction refers to the wound direction of the electrode assembly (as evidenced by Kawasoe).
 
Shi fails to explicitly teach the use of isotactic polypropylene (Shi simply recites that polypropylene is utilized (P22, 31).   Again, there is a need to select a type of PP to utilized, there are a finite number of known choices (3) with respect to the tacticity (how the methyl group is oriented in the polymer chain) of polypropylene:  atactic PP (methyl groups are randomly aligned); syndiotactic PP (alternating); and isotactic (all on the same side), wherein one of ordinary skill in the art could have pursued the known potential solutions (3) with a reasonable expectation of success.  Accordingly, the selection of isotactic PP is considered prima facie obvious based on the rationale of “Obvious to Try” – Choosing from a finite number of 
Regarding claims 2 and 11, Shi teaches wherein the tensile strength of the separator in examples 3 and 4 is 1735 kgf/cm2 and 1528 kgf/cm2, respectively (i.e., “1000 kgf/cm2-3000 kgf/cm2”).  
Regarding claims 3 and 12,  Shi teaches wherein the tensile strength of the separator in the transverse direction is 683 kgf/cm2 and 792 kgf/cm2, respectively.  The values are not in the range claimed of 20 kgf/cm2-400 kgf/cm2; however, the difference could be due to the method of testing (Applicant does not define how these values are measured), wherein different methods of testing tensile strength result in different values.  
Furthermore, it has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  Accordingly, a prima facie rejection is properly established given the closeness of the values of Shi to the range claimed, especially in view of the fact that the method of testing is not detailed by Applicant.
Regarding claims 4 and 13, Shi teaches wherein the wherein the WP-PE1/PE2 (“second porous substrate”) comprises polyethylene (P21, 31), and the first porous substrate and the third porous substrate respectively comprise polypropylene (P22, 31).  Poplypropylene has an intrinsic melting point of 160 °C such that the first and third porous substrates intrinsically have a melting point of 160 °C (a value within the ranges claimed), and the melting point of polyethylene is intrinsically 115-135 °C (a range entirely within the claimed range of 110-150 °C).  

s 5, 7-9, 14, 16-18, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2014/0272533) as evidenced by Kawasoe et al. (US 2010/0136410) as applied to at least claims 1-4 and 10-13 above, and further in view of Baba et al. (US 2009/0291355).
Regarding claims 5 and 14, Shi teaches that each of the layers/substrates of the separator is porous (P4, 5, 7, 19, 20; Fig. 1 & 2), but fails to disclose the separator has a porosity of  25% to 70% as claimed.  Baba teaches analogous art of a separator utilized in a lithium ion battery and the criticality of the porosity of the separator in that porosity is related to both the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) (P159).  Baba further teaches examples of porosity values of the separator utilized that are appropriate for achieving a balance of the above functions (e.g., 41%, 52%, 50% - P168, 174, 191, 210, 226, etc.).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable value or range for the porosity of the separator of Shi in order to balance the features of the amount of electrolyte contained in the separator (necessary for lithium ion conduction), as well as strength of the separator (necessary to maintain the separating function of the separator such that an internal short does not occur between the negative and positive electrodes) as taught by Baba (P159).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 7 and 16, Shi fails to disclose the separator further comprises a porous layer arranged on at least one surface of the separator.  Baba teaches a porous layer arranged on at least one surface of the separator (abstract; P34), wherein the porous layer has a non-aqueous electrolyte permeability higher than that in the tranverse direction (TD) of the separator and the benefit thereof (see also P27-29):

    PNG
    media_image5.png
    401
    421
    media_image5.png
    Greyscale

	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide a porous layer arranged on at least one surface of the separator of Shi given Baba teaches the technique is known in the art (abstract; P34) and provides the predictable and beneficial results as detailed above (P26-29).
Regarding claims 8 and 17, Shi as modified by Baba teaches wherein the porous layer comprises a binder and an inorganic particle (P40), the binder is selected from polyimide (P40-45).
Regarding claims 9 and 18, Shi as modified by Baba teaches wherein the inorganic particle is selected from one or more of alumina, titania (“titanium oxide”), or zirconia (“zirconium oxide”) (P40-45).  
Response to Arguments
10.	Applicant’s arguments with respect to the prior Office Action rejection(s) of the claims have been fully considered in view of the amendments as filed to the claims which overcome the prior art cited.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references cited above.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references each describe how the standard direction of rolling a battery separator in wound electrode assembly of a lithium ion battery is in the machine direction:
Kalnaus et al., “Mechanical behavior and failure mechanisms of Li-ion battery separators,” J. Power Sources, Vol. 348, 30 April 2017, pages 255-263 (copy provided), excerpt from p. 256:

    PNG
    media_image6.png
    172
    654
    media_image6.png
    Greyscale


Rhee et al. (US 2012/0301698) teaches:
The transverse direction (TD) is vertical to the direction that the separator is wound around 
the battery.  


Kawasoe et al. (US 2010/0136410) teaches a separator for a lithium ion battery and wound electrode assembly comprising same and teaches that the MD direction refers to the direction claimed in wound electrode assemblies of lithium ion batteries (P29): 
The MD refers to the longitudinal direction of the separator in continuous film production process and of the wound battery, and it is the abbreviation of a Machine Direction.  On the other hand, the TD refers to a direction perpendicular to the MD and the width 
direction of the separator, and it is the abbreviation of a Traverse Direction. 


12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729